Matter of Manuel v Venettozzi (2018 NY Slip Op 03591)





Matter of Manuel v Venettozzi


2018 NY Slip Op 03591


Decided on May 17, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2018

525638

[*1]In the Matter of BARRY MANUEL, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: April 3, 2018

Before: Garry, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ.


Barry Manuel, Auburn, petitioner pro se.
Barbara D. Underwood, Acting Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to annul a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the administrative determination has been reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status
that he enjoyed prior to the disciplinary determination, he is not entitled to this relief (see Matter of Brown v Annucci, 157 AD3d 1182, 1182 [2018]; Matter of Ortega v Lee, 156 AD3d 1084, 1085 [2017]). Accordingly, inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Nelson v Annucci, 159 AD3d 1201, 1202 [2018]; Matter of Kennedy v Annucci, 157 AD3d 1179, 1180 [2018]).
Garry, P.J., Egan Jr., Clark, Mulvey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.